Exhibit 10.20(D)

YAHOO! INC.

1995 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

CEO ANNUAL GRANT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of
            , 20     (the “Date of Grant”), is made by and between Yahoo! Inc.,
a Delaware corporation (the “Company”), and Scott Thompson (the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units
(“RSUs”);

WHEREAS, the Company desires to grant to the Grantee the number of RSUs provided
for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of RSUs. The Company hereby grants to the Grantee                     
RSUs (the “Award”) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan. The Award represents the portion of the “2012
Annual Grant” provided in the Grantee’s offer letter from the Company dated
January 3, 2012 (the “Offer Letter”) that is granted in the form of time-based
RSUs.

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of RSUs provided in Section 1(a) shall be subject to the following
terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The RSUs are bookkeeping
entries only. The Grantee shall have no rights as a stockholder of the Company,
no dividend rights

 

1



--------------------------------------------------------------------------------

(except as expressly provided in Section 2(d) with respect to dividend
equivalent rights) and no voting rights with respect to the RSUs.

(b) Restrictions. The RSUs and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution. Any attempt to dispose of any RSUs in
contravention of the above restriction shall be null and void and without
effect.

(c) Lapse of Restrictions. Subject to Sections 2(f) through 2(h) below,
one-third (1/3) of the RSUs shall vest and become non-forfeitable upon each of
the first, second and third anniversaries of the Date of Grant.

(d) Dividend Equivalent Rights. As of any date that the Company pays a cash
dividend on its Common Stock, the Company shall credit the Grantee with an
additional number of RSUs equal to (i) the per-share cash dividend paid by the
Company on its Common Stock on such date, multiplied by (ii) the total number of
RSUs (including any dividend equivalents previously credited hereunder, with
such total number subject to adjustment under Section 15(a) of the Plan) subject
to the Award as of the related dividend payment record date, divided by
(iii) the Fair Market Value of a Share on the date of payment of such dividend.
Any RSUs credited pursuant to the foregoing provisions of this Section 2(d)
shall be subject to the same vesting, payment and other terms, conditions and
restrictions as the original RSUs to which they relate. No crediting of Stock
Units shall be made pursuant to this Section 2(d) with respect to any RSUs
which, as of such record date, have either been paid pursuant to Section 2(e) or
terminated pursuant to Section 2(f).

(e) Timing and Manner of Payment of RSUs. As soon as practicable after (and in
no case more than seventy-four days after) the date any RSUs subject to the
Award become non-forfeitable (the “Payment Date”), such RSUs shall be paid by
the Company delivering to the Grantee a number of Shares equal to the number of
RSUs that become non-forfeitable upon that Payment Date (rounded down to the
nearest whole share). The Company shall issue the Shares either (i) in
certificate form or (ii) in book entry form, registered in the name of the
Grantee. Delivery of any certificates will be made to the Grantee’s last address
reflected on the books of the Company and its Subsidiaries unless the Company is
otherwise instructed in writing. The Grantee shall not be required to pay any
cash consideration for the RSUs or for any Shares received pursuant to the
Award. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns
or personal representatives shall have any further rights or interests in any
RSUs that are so paid. Notwithstanding anything herein to the contrary, the
Company shall have no obligation to issue Shares in payment of the RSUs unless
such issuance and such payment shall comply with all relevant provisions of law
and the requirements of any Stock Exchange.

(f) Termination of Employment.

(i) Except as expressly provided in Section 2(f)(ii) or Section 2(h), in the
event of the termination of the Grantee’s employment or service with the
Company, Parent or any Subsidiary for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
RSUs granted hereunder, such portion of the RSUs held by the Grantee shall be
automatically forfeited by the

 

2



--------------------------------------------------------------------------------

Grantee as of the date of termination. (The date of any such termination of the
Grantee’s employment or service is referred to in this Agreement as the
“Termination Date.”) Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any RSUs that are so forfeited.

(ii) If the Grantee’s employment or service with the Company, Parent or any
Subsidiary is terminated by the Company, Parent or any Subsidiary without Cause
(as such term is defined in the Offer Letter) and other than in the period of
twelve (12) months following a Change in Control (as such term is defined in
Section 2(h)), any installment of the then-outstanding and unvested portion of
the Award that is scheduled to vest within six (6) months following the
Termination Date will immediately vest upon the Termination Date. Any portion of
the Award that is not vested after giving effect to the preceding sentence shall
be automatically forfeited by the Grantee as of the Termination Date, and
neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any rights or interests in any RSUs that are
so forfeited.

(g) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(A)(v) of the Code, that in lieu of
such assumption or substitution, the Award shall be vested and non-forfeitable
and any conditions or restrictions on the Award shall lapse, as to all or any
part of the Award, including RSUs as to which the Award would not otherwise be
non-forfeitable.

(h) Change in Control. The following provisions shall apply in the event of a
Change in Control (as such term is defined below) prior to the date the RSUs
have either become vested and non-forfeitable or have been forfeited pursuant to
this Agreement:

(i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment is terminated by the Company, Parent
or any Subsidiary without Cause or by the Grantee for Good Reason (as such terms
are defined in the Offer Letter), the RSUs subject to the Award, to the extent
then outstanding and not vested, shall become fully vested and non-forfeitable
as of the Termination Date.

 

3



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

(iii) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This grant of RSUs shall not be subject to the acceleration of vesting
provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change in
Control Employee Severance Plan for Level I and Level II Employees.

(i) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the RSUs having a Fair Market Value
equal to the taxes that the Company determines it or the Employer is required to
withhold under applicable tax laws with respect to the RSUs (with such
withholding obligation determined based on any applicable minimum statutory
withholding rates). In the event the Company cannot (under applicable legal,

 

4



--------------------------------------------------------------------------------

regulatory, listing or other requirements, or otherwise) satisfy such tax
withholding obligation in such method, the Company may satisfy such withholding
by any one or combination of the following methods: (i) by requiring the Grantee
to pay such amount in cash or check; (ii) by deducting such amount out of any
other compensation otherwise payable to the Grantee; and/or (iii) by allowing
the Grantee to surrender shares of Common Stock of the Company which (a) in the
case of shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Grantee for such period (if any) as
may be required to avoid a charge to the Company’s earnings, and (b) have a Fair
Market Value on the date of surrender equal to the amount required to be
withheld. For these purposes, the Fair Market Value of the Shares to be withheld
or repurchased, as applicable, shall be determined on the date that the amount
of tax to be withheld is to be determined.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

5



--------------------------------------------------------------------------------

(f) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(g) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(i) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(k) Recoupment. Notwithstanding any other provision herein, any recoupment or
“clawback” policies adopted by the Administrator and applicable to equity awards
shall apply to the Award and any Shares that may be issued in respect of the
Award to the extent the Administrator designates the policy as applicable to the
Award at the time the policy is adopted.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

YAHOO! INC.

By:  

 

Its:  

 

GRANTEE Signature:  

 

Printed Name:  

 

 

6